

Exhibit 10.3
FIRST AMENDMENT TO THE TRANSITIONAL SERVICES AGREEMENT
This First Amendment to the Transitional Services Agreement is entered into as
of November 15, 2014 (this “Amendment”) between National Australia Bank Limited,
a company incorporated under the laws of the Commonwealth of Australia (“NAB”),
and Great Western Bancorp, Inc., a Delaware corporation (“GWB”).
RECITALS
A.NAB and GWB are parties to that certain Transitional Services Agreement, dated
as of October 20, 2014 (the “Agreement”).
B.    NAB and GWB desire to amend certain Exhibit A to the Agreement to reflect
revisions to the cost per month for GWAN and App Central Support services and to
clarity payments between NAB and GWB in connection with interest rate swap
transactions covered by the Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valid consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Amendment hereby agree in
accordance with Section 9.4 of the Agreement as follows:
1.    Defined Terms. Capitalized terms used without definition in this Amendment
shall have the meanings assigned to them in the Agreement.
2.    Amendments. Exhibit A to the Agreement is hereby amended and restated in
its entirety as set forth in Exhibit A to this Amendment. Schedule 1 to Exhibit
A to the Agreement shall remain unchanged by this Amendment and shall be
Schedule 1 to Exhibit A to this Amendment as well.
3.    References.
(a)    All references in the Agreement to the “Agreement” shall be deemed to be
references to the Agreement as amended by this Amendment.
(b)    All references in the Purchase Agreement to the “date hereof”, the “date
of this Agreement”, the “date of the Agreement” and all comparable references
shall be deemed to be references to October 20, 2014 and not to the date of this
Amendment.
4.    Entire Understanding. This Amendment and the Agreement, together with the
Stockholder Agreement, contain the entire agreement and understanding between
the Parties with respect to the subject matter hereof (and supersede any prior
agreements, arrangements or understandings between the Parties with respect to
the subject matter hereof) and there are no agreements, representations, or
warranties with respect to the subject matter hereof which are not set forth in
the Agreement as amended by this Amendment.



--------------------------------------------------------------------------------



5.    No Further Amendment. This Amendment shall not constitute an amendment or
waiver of any provision of the Agreement not expressly referred to herein.
Except as expressly amended hereby, the Agreement is and shall remain in full
force and effect in accordance with the terms thereof.
6.    Miscellaneous. The terms and provisions of Article IX of the Agreement
(other than the second sentence of Sections 9.4) are incorporated herein and
shall apply mutatis mutandis to this Amendment.
[Signature Page Follows]


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment on the date first above written.
NATIONAL AUSTRALIA BANK LIMITED

By:
/s/ Simon Moore
 
 
Name:
Simon Moore
 
Title:
EGM Group Development

GREAT WESTERN BANCORP, INC.
By:
/s/ Peter Chapman
 
 
Name:
Peter Chapman
 
Title:
Vice President & CFO





--------------------------------------------------------------------------------

Exhibit A – Services

Capitalized terms used in this Exhibit A and not otherwise defined have the
respective meanings ascribed thereto in the Transition Services Agreement (the
“Agreement”) to which this Exhibit A is attached and of which the Exhibit A
forms a part. For purposes of this Exhibit A, “Less Than Majority Holder Date”
and “Non-Control Date” have the respective meaning ascribed in the Stockholder
Agreement.
Each of the services listed in this Exhibit A will be required by GWB and its
Subsidiaries following the expiration of the applicable Service Term and will be
included in the migration plans developed pursuant to Section 2.9 of the
Agreement:
•
Asset Liability Management Modeling.

•
Risk Systems and Support – Solely with respect to services relating to provision
of access to the credit rating system (“CRS”) environment maintained by NAB and
related subject matter expertise supporting the CRS environment.

•
Other Systems Access – Solely with respect to services related to Hyperion
Planning.

•
Tax Support – Solely with respect to those items of tax support which do not
relate to reporting GWB tax related information to NAB for NAB’s internal tax
strategy and monitoring.

•
Interest Rate Swaps.

•
Insurance Arrangements.


A-1 of A-1



--------------------------------------------------------------------------------



I.
Asset Liability Management Modeling

GWB relies on the usage of the NAB asset-liability management modelling
framework for interest rate risk in the banking book (“IRRBB”) and liquidity
risk measurement (“LIFT”) reporting.


Service
Duration
Cost/
Month
Provide access to modelling frameworks associated with
the Kamakura Risk Management (“KRM”) model (which includes databases called
Aquadata and other tables) necessary to run (1) liquidity risk calculations
(known as the LIFT process) for NAB’s name crisis and going concern calculations
and (2) the interest rate risk calculations for NAB’s economic value sensitivity
(“EVS”), net interest income simulations (“NIIS”), value at risk (“VaR”) and
earnings at risk (“EaR”) calculations.
Non-Control Date
$2,764
 
 
 
Support
 
 
•    National Australia Bank Limited New York Branch (a branch of National
Australia Bank Limited) (“NAB NY”) to run KRM software for GWB and produce
required reports from the KRM output.
•    NAB KRM production team will process in KRM all files received from GWB via
the file transfer protocol (“FTP”) process for submission to NAB.
•    NAB ESSO team to provide support as requested by GWB concerning KRM related
services (including providing software support for GWB treasuring reporting (as
needed), configuring the IRRBB model assumptions and executing any model
enhancements required by NAB, and executing all functions related to the LIFT
model).
Non-Control Date
N/A
 
 
 
Systems
 
 
Access will be provided through access to NAB App Central. Data files will be
uploaded by GWB using FTP or, for data files associated with the LIFT process,
Spring CM.
Non-Control Date
N/A
 
 
 

Service Contacts

A-2 of A-2



--------------------------------------------------------------------------------



Service Provider:
Service Recipient:
Attn: William Gerosa, NAB NY
   Phone: 212-916-9650
   Mobile: NA
   E-mail: wgerosa@nabny.com


   James Tolentino, NAB Melbourne
   Phone: 61 (0) 3 8641 3284
   Mobile: 61 (0) 477 375 812
   E-mail: james.tolentino@nab.com.au
Attn: Matt Jensen
   Phone: 605-336-5666
   Mobile: 605-251-2619
   E-mail: matt.jensen@greatwesternbank.com


 
 

II.
GWAN and App Central Support

GWB relies on being able to access certain NAB applications via the GWAN data
circuit for certain reporting and business related activities.


Service
Duration
Cost/
Month
The following services are to be provided by NAB NY:
•    Connectivity either remotely or from GWB network to GWAN.
•    Setup and changes to user access entitlements for NAB related systems and
applications.
•    Support for Hyperion Financial Management application (connectivity
issues), uploading file, setup, etc.
•    Hosting Great Western Bank’s intranet site.
•    Support for any new user to setup in Secured Access Registry Depository
(SARD), system access.
•    Software support for laptop, NAB cell phone and troubleshooting of any
devices.
•    General workstation support.
•    User admin maintenance and clean-up of old/unused accounts.
Non-Control Date
$5,808
 
 
 

Service Contacts
Service Provider:
Service Recipient:
Attn: Eli Korman
   Phone: 212-916-9587
   Mobile: 917-682-1868
   E-mail: eli.korman@nabny.com


Attn: Mike Strenge
   Phone: 605-553-9474
   Mobile: 605-941-8306
   E-mail: mike.strenge@greatwesternbank.com




A-3 of A-3



--------------------------------------------------------------------------------



III.
Risk Systems and Support

GWB relies on the CRS system and resource support in order to produce credit
risk ratings on commercial and agricultural loans. GWB also reports information
on its and its Subsidiaries risk weighted assets to NAB in connection with NAB’s
internal risk management processes.


Service
Duration
Cost/
Month
Provide access to the CRS environment and subject matter expertise from the NAB
Risk Modeling & Management group to support the CRS environment at GWB,
including support in model development, model validation, systems support,
project management and general consultation.
Non-Control Date
$2,902
 
 
 
Provide access to applications required for GWB to report its and its
Subsidiaries risk weighted assets positions and related information to NAB
consistent with past practice.
 
 
 
 
 

Service Contacts
Service Provider:
Service Recipient:
Attn: Graeme Reilly
   Phone: 61 3 8641 3014
   Mobile: 61 (0) 467 741 831
   E-mail: Graeme.Reilly@nab.com.au
Attn: Dean DeVos
   Phone: 605-373-3148
   Mobile: 605-553-2220
   E-mail: dean.devos@greatwesternbank.com
 
 


A-4 of A-4



--------------------------------------------------------------------------------



IV.
Other Systems Access

GWB relies on the App Central in order to log into the NAB system to utilize HFM
and Smartview systems which are used to provide NAB with GWB’s financial results
and analysis on a monthly basis as well as provide annual budget and forecasting
information and I-Certify which is used to submit quarterly and annual
certifications to NAB for various financial and operational activities. GWB uses
Hyperion Planning annually for budgeting/forecasting purposes.


Service
Duration
Cost/
Month
Provide GWB with access to the following:
 
 
•    NAB App Central –to be used in order to utilize tools necessary to report
GWB financial data and certifications.
Non-Control Date
N/A
•    Hyperion Financial Management – to be used to upload monthly financial data
through journal uploads via templates provided by NAB, access past financial
data related to GWB and access other templates/tools for use in reporting
information to NAB.
Non-Control Date
N/A
•    Smartview – to be used in connection with Hyperion Financial Management for
reporting GWB financial information to NAB.
Non-Control Date
N/A
•    Hyperian Planning – to be used to provide GWB budget and forecast
information to NAB.
Non-Control Date
N/A
•    I-Certify – to be used to prepare quarterly and annual financial and
operational certifications by GWB in connection with information reported to
NAB, such as information on capital, MSA/RWAs, FDCs and ROMs.
One-year anniversary of the Less Than Majority Holder Date
N/A
•    Corporate Responsibility – Provide access to applications required for GWB
to report its and its Subsidiaries information as requested by NAB in response
to NAB’s corporate responsibility initiatives.
One-year anniversary of the Less Than Majority Holder Date
N/A

Service Contacts
Service Provider:
Service Recipient:
Attn: Jon Buesnet
   Phone: (+61) 03 8641 1185
   Mobile: (+61) 0455 060 658
   E-mail: john.buesnet@nab.com.au
Attn: Kristin Hoff
   Phone: 605-373-3191
   Mobile: 210-722-9295
   E-mail: Kristin.hoff@greatwesternbank.com


 
 


A-5 of A-5



--------------------------------------------------------------------------------



V.
Tax Support

Prior to the date of the Agreement NAB provided GWB oversight related to various
tax considerations pertaining to GWB entities and tax structures to ensure
adherence to tax laws that may affect GWB or NAB related entities.


Service
Duration
Cost/
Month
Perform half year and year-end (or more frequently if needed) GWB tax accounting
and financial reporting; review of tax matters affecting FIN48 related
documentation; tax returns; and other one-time initiatives where tax treatment
oversight and recommendations would be required.
One-year anniversary of the Less Than Majority Holder Date
$10,819
 
 
 

Service Contacts
Service Provider:
Service Recipient:
Attn: Lana Lyubomirskaya
   Phone: 212-916-9610
   Mobile: 212-731-9532
   E-mail: Svetlana.Lyubomirskaya@nabny.com


Attn: Michelle Gustin
   Phone: 605-336-5626
   Mobile: 605-929-8382
   E-mail: michelle.gustin@greatwesternbank.com
 
 


A-6 of A-6



--------------------------------------------------------------------------------



VI.
Ops Risk Event Capture System (“ORECS”)

GWB utilizes NAB’s ORECS system for communicating the operational risk loss
events experienced by GWB to NAB, to comply with NAB operational risk framework.


Service
Duration
Cost/
Month
Provide access to Excel-based spreadsheets and templates for reviewing and
reporting operational risk events. Provide access to ORECS within NAB App
Central.
One-year anniversary of the Less Than Majority Holder Date
NA


 
 
 

Service Contacts
Service Provider:
Service Recipient:
Attn: Monique Somerville
   E-mail: Monique.Somerville@nab.com.au


Attn: Jenn Warren
   Phone: 605-978-5800
   Mobile: 605-496-2090
   E-mail: jennifer.warren@greatwesternbank.com
 
 


A-7 of A-7



--------------------------------------------------------------------------------



VII.
Interest Rate Swaps

GWB utilizes NAB as a counterparty for interest rate swap transactions for the
purposes of hedging the GWB loan portfolio.


Service
Duration
Cost/
Month
NAB London Branch will continue to act as a counterparty to GWB on interest rate
swap transactions GWB seeks to complete, provided that NAB’s decision to act as
counterparty to any particular interest rate swap transaction shall be made
consistent with NAB’s prior practice together with such modifications as NAB
shall make regarding participation in such transactions from time to time.
One-year anniversary of the Less Than Majority Holder Date
N/A
 
 
 
Provide the interest rate swap services identified in, and on the terms and
conditions set forth in, that certain Services Agreement between NAB and Great
Western Bank attached as Schedule 1 to this Exhibit A (the “Swap Services
Agreement”). To avoid doubt, this will include booking, confirmation,
maintenance and settlement of interest rate swap transactions on behalf of GWB;
preparation, execution, management and maintenance of such transactions; and
anything which the Parties agree constitutes transaction processing for the
purposes of this Agreement.
Maturity of all outstanding swaps between NAB, on one hand, and GWB and any of
its Subsidiaries, on the other hand
N/A
 
 
 

Service Contacts
Service Provider:
Service Recipient:
Attn: Anthony Deagan
   Phone: 212-916-9514
   Mobile: N/A
   E-mail: anthony.degan@nabny.com
Attn: Matt Jensen
   Phone: 605-336-5666
   Mobile: 605-251-2619
   E-mail: matt.jensen@greatwesternbank.com


Attn: Subodh Karnik
   Phone: 212-916-9631
   Mobile: N/A
   E-mail: subodh.karnik@nabny.com
 
 
 


A-8 of A-8



--------------------------------------------------------------------------------



VIII.
Insurance Arrangements

GWB utilizes NAB to maintain GWB’s current insurance arrangements.


Service
Duration
Cost
Provide insurance services for both the general lines and financial lines,
including negotiating all policy wordings and premiums, selection of insurers,
management of claims and provision of specialist support to GWB.


Financial Lines:


Directors and Officers Liability
Crime and Professional Indemnity
Employment Practices Liability
Fiduciary Liability


General Lines:


Property
Liability
One-year anniversary of the Less Than Majority Holder Date
Annual Premiums, Annual Insurance Brokers Fee, and an annual negotiated amount
based on claims notified and extra services provided (under 25 hours = no
charge; over 25 hours = $325 per hour or agreed market rates at the time of the
claim)
 
 
 

Service Contacts
Service Provider:
Service Recipient:
Attn: Ross Love
   Phone: +61 416 193 111
   E-mail: ross_love@national.com.au
Attn: Kristin Hoff
   Phone: 605-373-3191
   Mobile: 210-722-9295
   E-mail: kristin.hoff@greatwesternbank.com








A-9 of A-9

